Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-8 and 16-19
None of the prior art of record teaches or suggests a print material dispenser comprising a body defining a print material area comprising an output area that includes an output channel that is positioned away from a central axis of the print material area, wherein the output area includes a tapered portion that tapers towards the output channel; and a structure moveable in the print material area towards the tapered portion to decrease a volume of the print material area to output print material particles through the output channel of the print material area.
Claims 9-11
None of the prior art of record teaches or suggests a print material container to output print material particles to an imaging device, comprising a print material area with an output area that includes an output channel that is positioned away from a central axis of the print material area, and a structure positioned within the print material area to decrease a volume of the print material area to output the print material particles through the output channel of the print material area; wherein a portion of the structure that interacts with the print material particles has a shape that is different than a shape of the output area, and the portion of the structure that 
Claims 12-15 and 20
None of the prior art of record teaches or suggests a system comprising a print material dispenser comprising a storage area with a cylindrical shape to store print material particles, an output area coupled to the storage area and that includes an output channel that is positioned away from a central axis of the storage area, wherein the output channel is for coupling to an input channel of an imaging device, a structure positioned within the storage area to decrease a volume of the storage area to output the print material particles through the output channel of the storage area into the imaging device, and a plunger coupled to the structure to interacts with the print material particles ; wherein the plunger has a shape that is different from a shape of the output area, and the shape of the plunger prevents the plunger from entering the output area.
  
       Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        09/29/21